 Case 1:01-bk-17271-SDR           Doc 2705 Filed 07/30/21 Entered 07/30/21 08:49:39                Desc
                                   Main Document Page 1 of 3




SO ORDERED.
SIGNED this 29th day of July, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.



   _____________________________________________________________




                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                          THE EASTERN DISTRICT OF TENNESSEE


   In re:                                            )
                                                     )
   North American Royalties, Inc.,                   )          No. 1:01-bk-17271-SDR
                                                     )          Chapter 7
                   Debtor.                           )


                                                ORDER

            On July 12, 2021, creditor Gordon P. Street, Jr. Revocable Living Trust filed an

   application for payment of unclaimed funds, through a representative named Asset Recovery

   Trust. (Doc. No. 2694.) The application included documents indicating that three co-trustees of

   the creditor were granting the representative a power of attorney for the purpose of obtaining the

   unclaimed funds. (Doc. No. 2696 at 1–2.) The documentation for the application appearing at

   Doc. No. 2696 contained signatures for two of the co-trustees but was missing a signature for

   co-trustee Susan C. Street. Based on the missing signature, the Court issued an order on July 22,
Case 1:01-bk-17271-SDR         Doc 2705 Filed 07/30/21 Entered 07/30/21 08:49:39                    Desc
                                Main Document Page 2 of 3



 2021 giving the claimant through August 20, 2021 to submit supplemental documentation. (Doc.

 No. 2701.)

        On July 28, 2021, Alfred Melone, the representative of the claimant who filed the

 application, contacted chambers to explain that he mailed the application in hard copy to the

 Clerk’s Office and that the hard copy included a signature page for Ms. Street. Upon further

 investigation, the Court learned that the Clerk’s Office did have Ms. Street’s signature page in

 hard copy but failed to scan it when uploading the application to CM/ECF. That page was added

 to the record at Doc. No. 2704.

        Under statutory requirements and due process principles, the Court is required to “hold

 unclaimed funds until properly petitioned by the rightful owners of the funds.” In re Bradford

 Prod., Inc., 375 B.R. 356, 361 (Bankr. E.D. Mich. 2007) (quoting In re Transport Grp., Inc.,

 Nos. 93-30015, 93-30016, 2007 WL 1083887, at *1 (Bankr. W.D. Ky. Apr. 9, 2007)). The

 ‘rightful owner’ of unclaimed funds paid into the court under 11 U.S.C. § 347(a) “is the holder of

 the proof of claim on account of which the trustee made the distribution.” In re Applications for

 Unclaimed Funds, 341 B.R. 65, 69 (Bankr. N.D. Ga. 2005). “In these cases, the individual

 creditors are the ‘rightful owners’ and, as such, only they may petition the Court for turnover of

 unclaimed funds.” Bradford, 375 B.R. at 361 (internal quotation omitted); see also In re

 Dubose, 555 B.R. 41, 44 (Bankr. M.D. Ala. 2016). The burden of proof lies with the party

 seeking the funds to show its right to the unclaimed funds. Id. (internal quotation omitted); see

 also In re Acker, 275 B.R. 143, 144 (Bankr. D.D.C. 2002) (“The burden is on the Claimant to

 demonstrate that it is entitled to the funds sought.”) (citing Hansen v. United States, 340 F.2d

 142, 144 (8th Cir. 1965)). Here, with the inclusion of Ms. Street’s signature, the Court is


                                                  2
Case 1:01-bk-17271-SDR         Doc 2705 Filed 07/30/21 Entered 07/30/21 08:49:39                   Desc
                                Main Document Page 3 of 3



 satisfied that the power of attorney included in the application was properly executed and that the

 claimant otherwise has satisfied its burden to show its rights to the unclaimed funds. The Court

 thus grants the claimant’s application and directs the Clerk’s Office to arrange for the

 disbursement of $9,765.12 in the manner specified in the proposed order that accompanied the

 application.

        Additionally, the Court orders the Clerk’s Office to upload again the document that was

 sent to the Court which does include Ms. Street’s signature page. The docket text for this filing

 will include the following notation: “Note: The document filed at Doc. No. 2696 erroneously

 omitted a signature page for Susan Street when scanned into the record. This document replaces

 that document and is accurately reflected as having been received on July 12, 2021.”

        The Clerk’s Office is directed to send a copy of this Order, by first-class mail, to the

 claimant at the following address:

                            Gordon P. Street, Jr. Revocable Living Trust
                                    c/o Asset Recovery Trust
                                          P.O. Box 4296
                                      Costa Mesa, CA 92628


                                                ###




                                                  3
